DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4-5, 9-11, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5, 9-11, 17-20 are dependent from “claim 0”, however, there isn’t any claim 0. Claims 4-5 are apparently dependent from claim 3. Claim 9 should be dependent from claim 8, and claims 10 & 11 should be dependent from claim 9.  Claim 17 should be dependent from claim 16, and claims 18-19 should be dependent from claim 17. Claim 20 although shown dependent on claim 17, since claim17 is rejected, claim 20 is also rejected. Appropriate classification is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 12-17 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al. (US 9,966,903, effectively filed on 30 Dec. 2016 before the effective filing date of the current application which is 24 April 2017). 

    PNG
    media_image1.png
    556
    1101
    media_image1.png
    Greyscale

Fig. 4 of McLaren reproduced for reference 
Regarding claims 1 & 16, McLaren (i.e. Fig. 4) discloses an inverted Doherty amplifier (400, col 8, lines 25-30) and a method of operating the amplifier comprising:
a main amplifier (306) in a first circuit branch (top branch);
a peaking amplifier (308) in a second circuit branch (lower branch) arranged to operate as a class C amplifier (col 5, line 46);
a combining node (combining node 304, Fig. 4) located where a first portion (318) of the first circuit branch (main amplifier i.e. top branch) after the main amplifier (306) connects with a second portion (322) of the second circuit branch (peaking amplifier i.e. the bottom branch) after the peaking amplifier (308);
a first impedance-matching component (318) connected in the first portion of the first circuit branch between the main amplifier (306) and the combining node (304), wherein the first impedance-matching component (318) transforms an input impedance of Zopt to an output impedance of Rcomb that is within 30% of a value determined by the following expression
                
                    
                        
                            
                                Z
                            
                            
                                o
                                p
                                t
                                m
                            
                        
                        
                            
                                R
                            
                            
                                L
                            
                        
                        (
                        1
                         
                        +
                         
                        α
                        )
                    
                
            
(The expression is equivalent to the expression in abstract of McLaren                 
                    
                        (
                        n
                         
                        +
                         
                        1
                        )
                        ·
                        
                            
                                R
                            
                            
                                o
                                p
                                t
                            
                        
                        ·
                         
                        
                            
                                R
                            
                            
                                0
                            
                        
                        ,
                    
                
             characteristic impedance of the matching network. If this characteristic impedance is plugged in a quarter wave length line (see Fig. 6 of McLaren, the length of the output matching network 218 of characteristic impedance                 
                    
                        (
                        n
                         
                        +
                         
                        1
                        )
                        ·
                        
                            
                                R
                            
                            
                                o
                                p
                                t
                            
                        
                        ·
                         
                        
                            
                                R
                            
                            
                                0
                            
                        
                        ,
                    
                
             similar to 118 is shown to be 90o i.e. a quarter wave length line), which would result in an impedance equal to Rcomb as shown in the expression as claimed, therefore would remain within 0-30% of a value determined by the claimed expression). 
optm (equivalent to Ropt in McLaren) is an impedance load for the main amplifier that, when connected at an output of the main amplifier, would provide maximum power transfer from the main amplifier (Ropt is a load impedance seen at the main amplifier intrinsic current generator plane during a full power condition (which is essentially the maximum power transfer condition) of the Doherty amplifier device, see abstract of McLaren), RL (equivalent to R0 in McLaren) is a resistance of a load (50) to be driven by the inverted Doherty amplifier (R0 is a load impedance, see abstract of McLaren), and  (equivalent to ‘n’ in McLaren) is an asymmetry factor for the inverted Doherty amplifier, wherein the asymmetry factor is a ratio of a maximum power output by the peaking amplifier to a maximum power output by the main amplifier (a main amplifier that produces a first RF signal with a variable first output power and a peaking amplifier that produces a second RF signal with a variable second output power equivalent to the first output power multiplied by a power ratio n, see abstract of McLaren); and 
An output port (328) connected to the combining node (304) and configured to connect to an external circuit (RF Load 50 ). However, McLaren’s design shows an impedance-matching component (324) located between the output port (328) and the combining node (304).
Nevertheless, if one uses an optimum impedance of 25 for Ropt for McLaren, which essentially depends on the output power and operating voltage of the main amplifier (for an output power of 1W and operating voltage of 5V, Ropt=25), with n=1 as in case of McLaren (col 5, line 43) then the output matching network (318, OMNm) of the main amplifier will convert Ropt to 50 at the combining node (304) of the inverted  (see Fig. 4 above). Thus the combing node (304) is already 50 so no impedance matching is needed.
Therefore it would have been obvious to a person of ordinary skill in the art while using a main amplifier of Ropt=25  and in a symmetric design similar to McLaren, one would end up having an amplifier where the output port (328) is connected directly to the combining node (304) and configured to connect to an external circuit (RF Load 50 ) at the output node for most optimum design following McLaren’s design equations and therefore would read on all limitations of claim 1 and as a consequence of such design consideration, per claim 7, the combining node is arranged to connect directly to a load having an impedance approximately equal to 50 ohms. Also per claim 6, McLaren exemplarily teaches in Fig. 7 that. 
Further to claim 16, McLaren also teaches the method of operating the amplifier, by receiving an input signal and dividing the input signal by providing a first portion of the input signal to a first circuit branch containing the main amplifier and a second portion of the input signal to the second circuit branch containing a peaking amplifier (see Fig. 4 above) that operates as a class C amplifier (col 5, line 46);
Finally after the transformations according to claim 16 (as discussed above in detail in regards to claim 1) combining the signals from the first circuit branch after the main amplifier and the second circuit branch after the peaking amplifier at a combining node (304); and providing an output signal from the combining node (304) to an output  RF Load 50) with no impedance-matching component located between the output port and the combining node and would therefore read on all limitations of claim 16 as well and per claim 21, McLaren also teaches a further step of providing a combined signal from the combining node (104) via the output port (128) to an external load (RF Load 50 ) that has an impedance of approximately 50 ohms.
In regards to claim 2, in Malaren’s expression Zoptm is represented by its real resistance Roptm for determining the characteristic impedance of the impedance matching network (318) of Fig. 4) between the amplifier output and the combining node (304) and since that expression resulted in an impedance at the combining node (304) within 0 % (i.e. equal) of the claimed output impedance, it would definitely be within 0-20% range and thus would fulfil the requirement of claim 2 and per claim 3, the inverted Doherty amplifier of claim 1, further comprising an impedance inverter (322, col 7, lines 47-58, being delay line, this section is considered as impedance inverter, because it causes low impedance to invert to high or high to low) connected in the second circuit branch (the bottom branch) between the peaking amplifier (308) and the combining node (304), wherein the impedance inverter (322) comprises a microstrip transmission line (Z01, see Fig. 4 above) wherein per claim 4, the microstrip transmission line has a characteristic impedance that is approximately equal to the impedance at the combining node multiplied by (1 +)/ (equivalent to (1+n)/n of McLaren, see Fig. 4 above where the impedance at the combining node (104) is R0 and the characteristic impedance of the microstrip transmission line is (n+1)R0/n). As per claim 8, McLaren further teaches a coupler (power splitter 310 of McLaren has an option to be a hybrid coupler, col 18, lines 54-55) arranged to divide an input signal into a first signal provided to the first circuit branch (main device 306) and a second signal provided to the second circuit branch (peaking device 308) and add a first phase delay (delayed by about 90 degrees by a phase shifter 312, col 18, line 51) to the first signal with respect to the second signal by more than 80 degrees; and a second impedance-matching component (320, OMNp, see Fig. 4 above) connected in the second portion of the second circuit branch (peaking amplifier branch) between the peaking amplifier and the impedance inverter (322) and per claims 12 & 14, the impedance inverter (322) adds a second phase delay (90O) that is approximately equal to the first phase delay (90O), see Fig. 4 above, i.e. the first impedance-matching component and the second impedance-matching component each provide approximately 90 degrees of phase delay. As per claim 15, McLaren suggested the option of using gallium-nitride transistors (col 35, line 14) for the main amplifier and the peaking amplifier. Further per claims 13 & 17, McLaren also teaches that the step of providing an amplified signal from the peaking amplifier to a second impedance matching component (120) of claim 16, further includes providing a signal from the second impedance-matching component (120) to an impedance inverter (122) that delays the signal from the second impedance-matching component by a value that is approximately equal to an odd multiple of 90 degrees (equal to 90 which is multiple of 1, i.e. an odd multiple, see Fig. 6). 
Allowable Subject Matter
Claims 5,6, 9-11 and 18-20 are objected to as being dependent upon rejected base claims 1 & 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
O phase delay by the impedance inverter of claim 3, not a 270O phase delay.
Claim 6 is allowable since the closest prior art McLaren doesn’t teach S11 at the output of the main amplifier looking toward the combining node (104) with the peaking amplifier in a non-amplifying state to be within 7 % and 25 %. Although it is well known that S11 should be very low (i.e. the lower the better), McLaren didn’t mention a specific range or a value for S11.
Claims 9 and 10 are allowable since the closest prior art McLaren doesn’t teach explicitly about the output matching networks 318 & 320 of the main and peaking amplifiers being comprised of shunt inductor and capacitor in series connected to reference potential. Although McLaren suggests use of inductor and capacitors for output matching networks 318 & 312, the exact topology is not explicitly mentioned as claimed and also, with respect to claim 10, although a shunt inductor bias feed is inherent for RF power amplifier with decoupled capacitors (as a teaching reference on can see Ceylan et al., “Refine Biasing Networks for High PA Low Frequency Stability”, Microwave & RF, April 17, 2018, pp. 1-6), it is not inherent that the shunt inductor of the bias feed for the drain circuit is part of the first impedance-matching component.
Claim 19 is allowable since the closest prior art McLaren as obviously modified to read on claim 20, teaches that Rcomb=RL=R0, and the characteristics impedance of the impedance inverter is (n+1)R0/n which doesn’t match with the claim requirement of             
                (
                1
                /
                n
                )
                
                    (
                    n
                     
                    +
                     
                    1
                    )
                    ·
                    
                        
                            R
                        
                        
                            o
                            p
                            t
                        
                    
                    ·
                     
                    
                        
                            R
                        
                        
                            0
                        
                    
                
            
          = R0/n.
Claim 20 is allowable since the closest prior art McLaren is not explicit about the shunt inductor of the bias feed for the drain circuit as part of the first impedance-
Conclusion
The prior arts Maruf et al. (US20160336903) and Takagi et al. (US 20170163221) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/HAFIZUR RAHMAN/Examiner, Art Unit 2843